               Case 3:19-cv-01518-HZ         Document 25       Filed 09/14/20     Page 1 of 2




 1   D. JAMES TREE
     Attorney At Law
 2   Tree Law Offices
     3711 Englewood Avenue
 3
     Yakima, WA 98902
 4   Telephone: (509) 452-1700
     Fax: (509) 577-9109
 5
     Attorney for Plaintiff
 6

 7

 8

 9

10

11
                              IN THE UNITED STATES DISTRICT COURT

12                                FOR THE DISTRICT OF OREGON
13                                       PORTLAND DIVISION
14

15
                                                          Case No. 3:19-cv-01518-HZ
16     DAWN MARIE CLARK,

17               Plaintiff,
18                                                        PROPOSED ORDER FOR ATTORNEY
       vs.
                                                          FEES
19

20       ANDREW SAUL,
         Commissioner of Social Security,
21

22
                 Defendant.
23

24
             1. The Commissioner is directed to pay EAJA fees in the amount of $5,392.44.
25
             2. Pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010), payment of the award, after offset of
26

27   qualifying federal debt under the Treasury Offset Program, shall be made payable to Plaintiff and

28



     PROPOSED ORDER FOR ATTORNEY FEES 1 [6:19-cv-00604-MC]
              Case 3:19-cv-01518-HZ         Document 25       Filed 09/14/20     Page 2 of 2




 1   shall be mailed to Plaintiff’s attorney, D. James Tree, 3711 Englewood Avenue, Yakima,

 2   Washington 98902.
 3
            3. If Plaintiff has no debt which qualifies for offset under the Treasury Offset Program,
 4
     payment of the entire award shall be payable directly to Mr. Tree and mailed to the address
 5
     above or, or direct deposited into the Tree Law Office account, because Plaintiff has assigned
 6

 7   any Court awarded EAJA attorney’s fees to Mr. Tree.

 8                  September 14, 2020
            Date:_________________
 9

10                                                MARCO A. HERNANDEZ
                                                  U.S. DISTRICT COURT CHIEF JUDGE
11   Presented by:
12
     S/ D. JAMES TREE, WSBA#1697
13   Attorney for Plaintiff

14
            DATED this 12th day of September, 2020.
15

16                                                    Respectfully submitted,

17                                                    s/ D. JAMES TREE, WSBA #16976
                                                      Attorney for Plaintiff
18
                                                      3711 Englewood Avenue
19                                                    Yakima, Washington 98902
                                                      Telephone: (509) 452-1700
20                                                    Fax: (509) 577-9109
21

22

23

24

25

26

27

28



     PROPOSED ORDER FOR ATTORNEY FEES 2 [6:19-cv-00604-MC]
